                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID BRANDON,                                             :
                                                           :
                                    Plaintiff,             :             CIVIL ACTION NO. 19-104
                                                           :
         v.                                                :
                                                           :
GEORGE W. HILL CORRECTIONAL                                :
FACILITY,                                                  :
                                                           :
                                    Defendant.             :

                                        MEMORANDUM OPINION

Smith, J.                                                                                          February 8, 2019

         The pro se prisoner plaintiff has filed this action under 42 U.S.C. § 1983 against a county

jail because it allegedly lost his personal property after his transfer from a rehabilitation facility.

The plaintiff has sought leave to proceed in forma pauperis. As discussed in more detail below,

although the court will grant the plaintiff leave to proceed in forma pauperis, the court will dismiss

the complaint with prejudice because (1) the county jail is not a proper defendant in this action

under section 1983, and (2) the plaintiff cannot pursue a Fourteenth Amendment due process claim

against any defendant because he has an adequate state remedy available to him.

                     I.       ALLEGATIONS AND PROCEDURAL HISTORY

         On January 8, 2019, the clerk of court docketed a complaint the pro se plaintiff, David

Brandon (“Brandon”) filed against the George W. Hill Correctional Facility (“GWHCF”). 1 See


1
 Brandon has filed three additional matters that are currently pending in this court. See Brandon v. George W. Hill
Corr. Facility, Civ. A. No. 18-4852 (E.D. Pa.); Brandon v. Bowling Green Brandywine, et al., Civ. A. No. 18-5642
(E.D. Pa.); Brandon v. Tillitson, et al., Civ. A. No. 18-5643 (E.D. Pa.). In Civil Action No. 18-4852, shortly after the
court entered a memorandum opinion and order that dismissed the complaint and provided Brandon leave to file an
amended complaint, he filed a document he titled as an amended complaint, but it is evident from the document that
he did not file it in response to the court’s order. See Mem. Op., Brandon v. George W. Hill Corr. Facility, Civ. A.
No. 18-4852 (E.D. Pa.), Doc. No. 6; Order, Brandon v. George W. Hill Corr. Facility, Civ. A. No. 18-4852 (E.D. Pa.),
Doc. No. 7; Am. Compl., Brandon v. George W. Hill Corr. Facility, Civ. A. No. 18-4852 (E.D. Pa.), Doc. No. 8.
Because the “amended complaint” related to a different claim than he raised in the original complaint and it was
Doc. No. 1. The court entered an order on January 10, 2019, requiring Brandon to, within 30 days,

either file a completed application to proceed in forma pauperis or pay the filing fee and

administrative fee. See Order at 1, Doc. No. 3. Brandon filed an application for leave to proceed

in forma pauperis (the “IFP Application”) and a prisoner trust fund account statement that the

clerk of court docketed on February 1, 2019. See Doc. Nos. 4, 5.

         In the complaint, Brandon alleges that on November 2, 2018, he was transported from the

Bowling Green Brandywine Rehabilitation Center to GWHCF. See Compl. at ECF pp. 5, 10. He

had a “big plastic bag of clothing and personal belongings” with him. See id. at ECF p. 5. Those

belongings included three jackets, three pairs of jeans, three dress shirts, three sneakers, a pair of

boots, two belts, three “boxer underwear,” three t-shirts, four pairs of socks, shampoo, conditioner,

body wash, “hair grease,” toiletries, and a “Recovery Life Bible.” See id. at ECF p. 10. Brandon

claims that GWHCF never itemized this property even though he was told that the itemization

would occur while he was placed in a cell. See id.

         Brandon remained in booking for four days, and then he was placed in intake block 8C for

a week until being moved to 8D for “1 1/2 wks.” See id. During this time, Brandon was unable

to make a phone call to ask someone to pick up his property. See id. Brandon claims that when

he was ultimately able to make a call, he was told that he had only 20 days to have someone pick

up his property. See id. He alleges that his 80-year-old mother came to GWHCF on three

occasions and was denied access to his property. See id. The property was apparently misplaced,




evident that Brandon did not file it in response to the court’s order, the court entered an order directing the clerk of
court to strike the “amended complaint” and docket it at a different docket number. See Order, Brandon v. George
W. Hill Corr. Facility, Civ. A. No. 18-4852 (E.D. Pa.), Doc. No. 9. The clerk of court docketed the “amended
complaint” as the complaint in the instant civil action.

                                                           2
and for relief, Brandon wants the court to require GWHCF to reimburse him for his loss of

property. 2 See id. at ECF p. 7.

                                            II.     DISCUSSION

                                       A.         The IFP Application

        Regarding applications to proceed in forma pauperis,

        any court of the United States may authorize the commencement, prosecution or
        defense of any suit, action or proceeding, civil or criminal, or appeal therein,
        without prepayment of fees or security therefor, by a person who submits an
        affidavit that includes a statement of all assets such prisoner possesses that the
        person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

        “is designed to ensure that indigent litigants have meaningful access to the federal
        courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338
        (1989). Specifically, Congress enacted the statute to ensure that administrative
        court costs and filing fees, both of which must be paid by everyone else who files
        a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
        Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
        1915(a) allows a litigant to commence a civil or criminal action in federal court in
        [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
        that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
        1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131–32 (3d Cir. 2008) (per curiam) (footnote

omitted).

        The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]



2
 Brandon appears to have included an itemized list of these items with their estimated value. See Compl. at ECF p.
11. Brandon claims that the total value of the property was $4,044.99. See id.

                                                        3
review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court

costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).

        Here, after reviewing the IFP Application and the prisoner trust fund account statement, it

appears that Brandon is unable to pay the costs of suit. Therefore, the court will grant him leave

to proceed in forma pauperis. 3

           B.       Standard of Review of Complaints Under 28 U.S.C. § 1915(e)(2)(B)

        Because the court has granted Brandon leave to proceed in forma pauperis, the court must

engage in the second part of the two-part analysis and examine whether the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or asserts a claim against a

defendant immune from monetary relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii) (providing that

“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

dismiss the case at any time if the court determines that-- . . . (B) the action or appeal-- (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief”). A complaint is frivolous

under section 1915(e)(2)(B)(i) if it “lacks an arguable basis either in law or fact,” Neitzke, 490

U.S. at 325, and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch, 67 F.3d at 1085. As for whether a complaint is malicious, “[a] court that considers

whether an action is malicious must, in accordance with the definition of the term ‘malicious,’

engage in a subjective inquiry into the litigant’s motivations at the time of the filing of the lawsuit

to determine whether the action is an attempt to vex, injure or harass the defendant.” Deutsch, 67

F.3d at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly abusive of


3
 As a prisoner, Brandon is obligated to pay the filing fee in installments in accordance with the PLRA. See 28 U.S.C.
§ 1915(b).

                                                         4
the judicial process or merely repeats pending or previously litigated claims.” Brodzki v. CBS

Sports, Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state claim under section 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint fails to state a claim, the court must liberally

construe the allegations set forth in the complaint. See Higgs v. Att’y Gen., 655 F.3d 333, 339–40

(3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a special obligation

to construe his complaint liberally” (citation and internal quotation marks omitted)).

                                          C.      Analysis

       Brandon brings his claims against GWHCF under 42 U.S.C. § 1983. “To state a claim

under § 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 47 (1988). Brandon’s complaint fails to

state a claim for relief for the following reasons.




                                                  5
       First, Brandon has named only GWHCF as a defendant in this matter and it is not a proper

defendant in a section 1983 action. In this regard, section 1983 provides in pertinent part as

follows:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress, except that in any action brought
       against a judicial officer for an act or omission taken in such officer’s judicial
       capacity, injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable.

42 U.S.C. § 1983 (emphasis added).

       As evidenced by a review of the statute, section 1983 “applies only to ‘persons.’” Fraser

v. Pa. State Sys. of Higher Educ., No. CIV. A. 92-6210, 1994 WL 242527, at *5 (E.D. Pa. June 6,

1994), aff’d, 52 F.3d 314 (3d Cir. 1995). GWHCF is the county prison for Delaware County. See

Regan v. Upper Darby Twp., Civ. A. No. 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11,

2009) (stating that “Delaware County Prison[ is] now known as the George W. Hill Correctional

Facility”), aff’d, 363 F. App’x 917 (3d Cir. 2010). A county correctional facility, such as GWHCF,

is not a “person” under section 1983. See Ignudo v. McPhearson, No. Civ.A. 03-5459, 2004 WL

1320896, at *2 (E.D. Pa. June 10, 2004) (“[Plaintiff] also names as a Defendant the George W.

Hill Correctional Facility. The George W. Hill Correctional Facility is not a legal entity susceptible

to suit.”); see also Lenhart v. Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013) (per curiam)

(concluding that district court properly dismissed claims against county prison because even

though “[a] local governmental agency may be a ‘person’ for purposes of § 1983 liability[, the

county prison] is not a person capable of being sued within the meaning of § 1983”) (internal

citations omitted)); Mincy v. Deparlos, 497 F. App’x 234, 239 (3d Cir. 2012) (per curiam)



                                                  6
(determining that district court properly concluded that county prison is not “person” within

meaning of section 1983).

       Second, it appears that Brandon is pursuing a due process claim under the Fourteenth

Amendment based on the loss of his property; however, there is no basis for a due process claim

because Pennsylvania law provides Brandon with an adequate state remedy. See Spencer v. Bush,

543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional deprivation of property by

a state employee does not constitute a violation of the procedural requirements of the Due Process

Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.’” (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984))); Shakur v. Coelho, 421 F.

App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that Pennsylvania Tort Claims Act

provides adequate remedy for willful deprivation of property); see also Pelzer v. Pry, No. 50 C.D.

2012, 2013 WL 3970388, at *5, n.6 (Pa. Commw. Mar. 15, 2013) (concluding individual

correctional officers were not entitled to sovereign immunity under 42 Pa. C.S. § 8522(b)(e) in

action where plaintiff claimed that “while his boxes of personal property and television were in

Defendants’ possession, Defendants negligently caused the loss or destruction of that property”).

       Accordingly, because Brandon cannot assert a section 1983 claim against GWHCF and

because he cannot state a Fourteenth Amendment due process claim, the court must dismiss the

complaint.

                                    D.     Leave to Amend

       A district court should generally provide a pro se plaintiff with leave to amend unless

amending would be inequitable or futile. See Grayson v. Mayview St. Hosp., 293 F.3d 103, 114

(3d Cir. 2002) (stating general rule). Also, “in civil rights cases district courts must offer

amendment—irrespective of whether it is requested—when dismissing a case for failure to state a



                                                7
claim unless doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007). In this case, the court finds that amending

the complaint would be futile, so the court will not grant leave to Brandon to file an amended

complaint.

                                    III.    CONCLUSION

       For the foregoing reasons, the court will grant Brandon leave to proceed in forma pauperis

but will dismiss the complaint with prejudice. Brandon has not identified a proper defendant in

this section 1983 action. Even if Brandon could assert a claim against an official at GWHCF, he

cannot assert a plausible claim under the Fourteenth Amendment because he has an adequate state

remedy available to him. Accordingly, the court will dismiss this action.

       The court will enter a separate order.

                                                    BY THE COURT:



                                                    _/s/ Edward G. Smith___
                                                    EDWARD G. SMITH, J.




                                                8
